EXHIBIT 10.4
 
Mediware Information Systems, Inc.
 
2011 Equity Incentive Plan
 
Restricted Stock Unit Award Agreement
 
The Participant specified below has been granted this Restricted Stock Unit
Award (“Award”) by Mediware Information Systems, Inc., a New York corporation
(the “Company”), under the terms of the Mediware Information Systems, Inc. 2011
Equity Incentive Plan (the “Plan”).  The Award shall be subject to the Plan as
well as the following terms and conditions (the “Award Agreement”):
 
Section 1.                      Award.  In accordance with the Plan, the Company
hereby grants to the Participant this Award of Restricted Stock Units (each, an
“RSU”) where each RSU represents the right to receive one share of Stock in the
future as set forth in Section 2. This Award is in all respects limited and
conditioned as provided herein.
 
Section 2.                      Terms of Restricted Stock Award.  The following
words and phrases relating to the grant of the Award shall have the following
meanings:
 
(a)           The “Participant” is           .
 
(b)           The “Grant Date” is           .
 
(c)           The number of “RSUs” is           .
 
Except where the context clearly implies to the contrary, any capitalized term
in this Award shall have the meaning ascribed to that term under the Plan.
 
Section 3.                      Restricted Period.  This Award Agreement
evidences the Company’s grant to the Participant as of the Grant Date, on the
terms and conditions described in this Award Agreement and in the Plan, a number
of RSUs, each of which represents the right of the Participant to receive a
share of Stock free of restrictions once the Restricted Period ends.
 
(a)           Subject to the limitations of this Award Agreement, the
“Restricted Period” for each installment of such RSUs (“Installment”) shall
begin on the Grant Date and end as described in the following schedule (but only
if the Participant has not had a Termination of Service before the end of the
Restricted Period):
 
 
INSTALLMENT
 
 
RESTRICTED PERIOD WILL END ON:
 
   % of the RSUs
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
(b)           Notwithstanding the foregoing provisions of this Section 3, the
Restricted Period for the RSUs shall cease immediately, and the RSUs shall
become immediately and fully vested, upon (i) a Change in Control that occurs on
or before the Participant’s Termination of Service or (ii) upon the
Participant’s Termination of Service due to Disability or death.
 
(c)           In the event the Participant’s Termination of Service, other than
as provided in subsection (b) above, occurs prior to the expiration of one or
more Restricted Periods, the Participant shall forfeit all rights, title and
interest in and to any Installment(s) of RSUs still subject to a Restricted
Period as of the Participant’s Termination of Service date.
 
(d)           In the event the Participant violates any confidentiality,
non-competition or non-solicitation agreement with the Company or any
Subsidiary, as determined in the sole discretion of the Committee, the
Participant shall forfeit all rights, title and interest in and to any
Installment(s) of Covered Shares still subject to a Restricted Period as of such
date.
 
(e)           For purposes of this Award Agreement, “Disability” shall mean that
a Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering the Company’s
employees.
 
Section 4.                      Settlement of Units.  Delivery of Stock or other
amounts under this Award Agreement and the Plan shall be subject to the
following:
 
(a)           Delivery of Stock.  As soon as administratively practicable
following the end of a Restricted Period or upon immediate vesting as described
in Section 3, the Company shall deliver to the Participant one share of the
Company’s Stock free and clear of any restrictions in settlement of each of the
unrestricted units.
 
(b)           Compliance with Applicable Laws.  Notwithstanding any other
provision of this Award Agreement or the Plan, the Company shall have no
obligation to deliver any Stock or make any other distribution of benefits under
this Award Agreement or the Plan unless such delivery or distribution complies
with all applicable laws (including, the requirements of the Securities Act),
and the applicable requirements of any securities exchange or similar entity.
 
(c)           Certificates.  To the extent that this Award Agreement and the
Plan provide for the issuance of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.
 
Section 5.                      Withholding.  All deliveries of shares of Stock
pursuant to this Award Agreement shall be subject to withholding of all
applicable taxes.  The Company shall have the right to require the Participant
(or if applicable, permitted assigns, heirs or Designated Beneficiaries) to
remit to the Company an amount sufficient to satisfy any tax requirements prior
to the delivery date of any shares of Stock under this Award Agreement.  At the
election of the Participant, subject to the rules and limitations as may be
established by the Committee, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which Participant is otherwise entitled under the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 6.                      Non-Transferability of Award.  Prior to
settlement, the Participant shall not sell, assign, transfer, pledge,
hypothecate, mortgage, encumber or dispose of any RSUs awarded under this Award.
 
Section 7.                      Dividends.  The Participant shall not be
entitled to receive a payment of additional RSUs equal in value to any cash
dividends and property distributions paid with respect to the RSUs (other than
dividends or distributions of securities of the Company which may be issued with
respect to its shares by virtue of any stock split, combination, stock dividend
or recapitalization – to the extent covered in Section 3.3 of the Plan) that
become payable during the Restricted Period (“Dividend Equivalents”); provided,
however, that no Dividend Equivalents shall be payable to or for the benefit of
the Participant with respect to record dates for such dividends or distributions
occurring prior to the Grant Date, or with respect to record dates for such
dividends or distributions occurring on or after the date, if any, on which the
Participant has forfeited the RSUs.  Dividend Equivalents shall be paid at such
times as the Committee shall determine in its discretion and shall be subject to
the same restrictions applicable to the underlying RSUs.
 
Section 8.                      Voting Rights.  The Participant shall not be a
shareholder of record with respect to the RSUs during the Restricted Period and
shall have no voting rights with respect to the RSUs during the Restricted
Period.
 
Section 9.                      Heirs and Successors.  This Award Agreement
shall be binding upon, and inure to the benefit of, the Company and its
successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business.  If any rights of the Participant or benefits
distributable to the Participant under this Award Agreement have not been
settled or distributed, respectively, at the time of the Participant’s death,
such rights shall be settled and payable to the Designated Beneficiary, and such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Award Agreement and the Plan.  The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form as the Committee
may require.  The designation of beneficiary form may be amended or revoked from
time to time by the Participant.  If a deceased Participant fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Participant,
any rights that would have been payable to the Participant and shall be payable
to the legal representative of the estate of the Participant.  If a deceased
Participant designates a beneficiary and the Designated Beneficiary survives the
Participant but dies before the settlement of Designated Beneficiary’s rights
under this Award Agreement, then any rights that would have been payable to the
Designated Beneficiary shall be payable to the legal representative of the
estate of the Designated Beneficiary.
 
Section 10.                    Administration.  The authority to manage and
control the operation and administration of this Award Agreement and the Plan
shall be vested in the Committee, and the Committee shall have all powers with
respect to this Award Agreement as it has with respect to the Plan. Any
interpretation of this Award Agreement or the Plan by the Committee and any
decision made by it with respect to this Award Agreement or the Plan are final
and binding on all persons.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 11.                    Plan Governs.  Notwithstanding anything in this
Award Agreement to the contrary, this Award Agreement shall be subject to the
terms of the Plan, a copy of which may be obtained by the Participant from the
office of the Secretary of the Company; and this Award Agreement are subject to
all interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan.  Notwithstanding anything in
this Award Agreement to the contrary, in the event of any discrepancies between
the corporate records and this Award Agreement, the corporate records shall
control.
 
Section 12.                    Not an Employment Contract.  The Award will not
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any Subsidiary, nor will it interfere in any
way with any right the Company or any Subsidiary would otherwise have to
terminate or modify the terms of such Participant’s employment or other service
at any time.
 
Section 13.                    No Rights As Shareholder.  The Participant shall
not have any rights of a shareholder with respect to the RSUs, until a stock
certificate has been duly issued as provided herein.
 
Section 14.                    Amendment.  This Award Agreement may be amended
in accordance with the provisions of the Plan, and may otherwise be amended by
written Award Agreement of the Participant and the Company without the consent
of any other person.
 
Section 15.                    Governing Law.  This Award Agreement, the Plan,
and all actions taken in connection herewith shall be governed by and construed
in accordance with the laws of the State of New York without reference to
principles of conflict of laws, except as superseded by applicable federal law.
 
Section 16.                    Section 409A Amendment.  The Committee reserves
the right (including the right to delegate such right) to unilaterally amend
this Award Agreement without the consent of the Participant in order to maintain
an exclusion from the application of, or to maintain compliance with, Code
Section 409A.  Participant’s acceptance of this Option award constitutes
acknowledgement and consent to such rights of the Committee.
 
Section 17.                    Clawback.  The Award and any amount or benefit
received under the Plan shall be subject to potential cancellation, recoupment,
rescission, payback or other action in accordance with the terms of any
applicable Company clawback policy (the “Policy”) or any applicable law, as may
be in effect from time to time.  The Participant hereby acknowledges and
consents to the Company’s application, implementation and enforcement of (a) the
Policy or any similar policy established by the Company that may apply to the
Participant and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and agrees that the Company
may take such actions as may be necessary to effectuate the Policy, any similar
policy or applicable law without further consideration or action.
 
(Signature page to follow)
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of the terms and conditions of this Award Agreement.
 
 

  Mediware Information Systems, Inc.           By:   Its:                
Participant           Name                                 Date

 
 
 
5